Deutsche Bank 2011 Alternative Energy, Utilities & Power Conference Joe Rigby Chairman, President & Chief Executive Officer NEW YORK, NY•MAY 12, 2011 1 Some of the statements contained in today’s presentation are forward-looking statements within the meaning of Section21E of the Securities Exchange Act of 1934, as amended, and are subject to the safe harbor created by the Private Securities Litigation Reform Act of 1995. These statements include declarations regarding Pepco Holdings’ intents, beliefs and current expectations. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparable terminology. Any forward-looking statements are not guarantees of future performance, and actual results could differ materially from those indicated by the forward-looking statements. Forward-looking statements involve estimates, assumptions, known and unknown risks, uncertainties and other factors that may cause PHI’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements contained herein are qualified in their entirety by reference to the following important factors, which are difficult to predict, contain uncertainties, are beyond Pepco Holdings’ control and may cause actual results to differ materially from those contained in forward-looking statements: prevailing governmental policies and regulatory actions affecting the energy industry, including allowed rates of return, industry and rate structure, acquisition and disposal of assets and facilities, operation and construction of transmission and distribution facilities, and the recovery of purchased power expenses; changes in and compliance with environmental and safety laws and policies; weather conditions; population growth rates and demographic patterns; general economic conditions, including potential negative impacts resulting from an economic downturn; changes in tax rates or policies or in rates of inflation; changes in accounting standards or practices; changes in project costs; unanticipated changes in operating expenses and capital expenditures; the ability to obtain funding in the capital markets on favorable terms; rules and regulations imposed by Federal and/or state regulatory commissions, PJM, the North American Electric Reliability Corporation and other applicable electric reliability organizations; legal and administrative proceedings (whether civil or criminal) and settlements that influence PHI’s business and profitability; pace of entry into new markets; volatility in customer demand for electricity and natural gas; interest rate fluctuations and credit and capital market conditions; and effects of geopolitical events, including the threat of domestic terrorism. Any forward-looking statements speak only as to the date of this presentation and Pepco Holdings undertakes no obligation to update any forward-looking statements to reflect events or circumstances after the date on which such statements are made or to reflect the occurrence of unanticipated events. New factors emerge from time to time, and it is not possible for Pepco Holdings to predict all such factors, nor can Pepco Holdings assess the impact of any such factor on Pepco Holdings’ business or the extent to which any factor, or combination of factors, may cause results to differ materially from those contained in any forward-looking statement. The foregoing review of factors should not be construed as exhaustive.Readers are referred to the most recent reports filed with the Securities and Exchange Commission. Safe Harbor Statement 2 Power Delivery Pepco Energy Services •Build profitable market share in the energy performance contracting business focused on government customers •Increase earnings contribution from energy services Operating Income Business Mix Forecasted 2011-2015 Note:See Safe Harbor Statement at the beginning of today’s presentation. 5 - 10% 90 - 95% PHI’s Strategic Focus •Focused on reliability and operational excellence •Implement Blueprint for the Future - AMI, energy efficiency, demand response, decoupling •Achieve reasonable regulatory outcomes 3 Improving System Reliability is a Top Priority Reliability Enhancement Plan 4 Total $5,216 of Energy (DOE) under the American Recovery and Reinvestment Act of 2009 (ARRA). Assumes MAPP in-service date of 2015.See Appendix for detailed construction forecast. Other (Millions of Dollars) Note:See Safe Harbor Statement at the beginning of today’s presentation. Power Delivery - Forecast Construction Expenditures - 2011 - 2015 5 Mid-Atlantic Power Pathway - Project Update Total Projected Construction Cost: $1.2 billion Current In-Service Date: June 2015 FERC Approved ROE:12.8% Note:See Safe Harbor Statement at the beginning of today’s presentation. •Delaware and Maryland state environmental permits filed in April 2011 •DOE Environmental Impact Statement underway: public comment sessions were held during week of March 21, 2011 6 Note:Amounts are net of anticipated reimbursement pursuant to awards from the U.S. DOE under the ARRA. 2n-Service Date 2n-Service Date 2n-Service Date Total $5,216 Total $5,309 Total $5,035 (Millions of Dollars) Note:See Safe Harbor Statement at the beginning of today’s presentation. Forecast Construction Expenditures - MAPP In-Service Date Scenarios 7 2011 - 2015 - Net of DOE Reimbursement Projected Construction Costs: $212 million Other Expenditures:$255 million Combines smart grid technology with energy efficiency programs to help customers control their energy use and cost, while providing earnings potential for the Company Note:See Safe Harbor Statement at the beginning of today’s presentation. Blueprint for the Future •Advanced Metering Infrastructure –Meter installation underway in DE and DC, regulatory assets approved –Meter installation to begin June 2011 in MD for Pepco customers, regulatory asset approved •Energy efficiency and demand response programs –Demand response programs approved in MD and NJ, recovery through a surcharge –Energy efficiency approved in MD, recovery through a surcharge •Revenue decoupling –Implemented in MD and DC; 64% of total distribution revenue is decoupled –To be implemented in DE pending final PSC approval •Innovative rate structures –Critical Peak Rebate form of dynamic pricing approved in concept in MD –Dynamic pricing proposals pending in DC and DE 8 *Based on estimated year-end 2010 rate base. Strengths •Recent distribution rate case decisions have generally reflected adherence to key ratemaking precedents •Regulators have been supportive of cost recovery for AMI, energy efficiency and demand response initiatives •Regulators have been supportive of decoupling efforts in Maryland, the District of Columbia and Delaware •Formula rates in place at FERC Challenges •Recent lower ROEs in certain distribution jurisdictions •Regulatory lag in distribution business •Current focus on improving reliability and customer service 2010 Rate Base* Regulatory Diversity Regulatory Environment 9 *Target financial ROE reflects estimated weighted average authorized return on equity based on the estimated 2010 rate base.Reduced ROEs by 25 basis points to allow for the historical differences between “financial” and “regulatory” cost of service. See Appendix for reconciliation of GAAP earnings to adjusted earnings. Focus on Regulatory Lag 10 (1)The settlement is subject to the approval of the Delaware Public Service Commission (2)Requested return on equity position without revenue decoupling is 11.25% •Interim rates –Interim rate increase of $2.5 million put into effect August 31, 2010, subject to refund –Balance of requested increase put into effect February 2, 2011, subject to refund •Decoupling status –Parties agreed to defer the request to place revenue decoupling into effect until an implementation plan is developed Distribution Rate Cases - Proposed Settlement Delmarva Power - Delaware Gas 11 (1) Current filed position as of 2/28/11, except revenue requirement which remains at the original filed position (2)Office of People’s Counsel Note:See Safe Harbor Statement at the beginning of today’s presentation. Drivers of requested increase: •Under-earning at current authorized ROE •Reliability investment Distribution Rate Cases - Pending Delmarva Power - Maryland 12 •Filing includes: –Comprehensive discussion of regulatory lag and its negative effects –Perspective of investors by addition of a new Company witness •Two regulatory lag mitigation measures proposed in filing: –Reliability Investment Recovery Mechanism - Provides full and timely recovery of future capital investments related to distribution system reliability –Annual Rate Review Process - Adjusts rates annually using actual financial data and the return on equity approved in the most recent case to calculate the revenue requirement which is then used as the basis for rate adjustments Distribution Rate Cases - Pending Delmarva Power - Maryland (continued) 13 Distribution Rate Cases - The Next Cycle Note:See Safe Harbor Statement at the beginning of today’s presentation. •Preliminary Filing CycleTentative Filing Date –Delmarva Power MDFiled 12/2010 –Pepco DC2Q2011 –Atlantic City Electric NJ3Q2011 –Pepco MD4Q2011 –Delmarva Power DE - Electric4Q2011 –Delmarva Power DE - Gas1Q2013 •Filing cycle may be altered by financial projections and other considerations 14 Pepco Energy Services Overview •PES provides retail energy services to large customers –Government –Institutional •Energy Services –PES develops, installs, operates, and maintains energy efficiency, renewable energy, and combined heat and power projects •Energy Supply –PES will substantially wind down the retail energy supply business by 2012 –PES also owns two peaking power plants that will be retired in 2012 PES has shifted its strategic focus from Energy Supply to Energy Services Note:See Safe Harbor Statement at the beginning of today’s presentation. 15 Growing the Energy Services Business •PES signed $169 million of energy efficiency contracts in 2010 - a record sales year •Project development pipeline has grown to $775 million in Q1 2011 - 72% growth since year-end 2010 •PES continues to grow its business development staff -Sales and engineering staff grew 30% in 2010 -PES continues to add staff to meet its growth aspirations -Talent added now will create sustainable value over the longer term Q1 2011 Note:See Safe Harbor Statement at the beginning of today’s presentation. •Utility long-term debt issuance of $385 - $435 million –Atlantic City Electric - $200 million (completed) –Pepco - $150 - $200 million –Delmarva Power - $35 million (tax-exempt refunding) •Dividend Reinvestment Plan (approximately $40 million) •Utility long-term debt issuance of $350 - $450 million •Equity issuance target of $250 - $350 million; may include thefollowing: –Forward sale –Secondary offering –Continuous equity program •Dividend Reinvestment Plan (approximately $40 million) Note:See Safe Harbor Statement at the beginning of today’s presentation. 16 2011 - 2012 Financing Activity 17 2011 Earnings Guidance Earnings Per Share Guidance Reflects earnings per share from ongoing operations (GAAP results excluding special, unusual or extraordinary items) $1.10 - $1.25 The guidance range excludes: •The net mark-to-market effects of economic hedging activities at Pepco Energy Services The guidance range assumes/includes: •Normal weather •Estimated incremental storm expenses incurred in January 2011 Actual* *Excludes special items.See Appendix for reconciliation of GAAP earnings to earnings excluding special items. Note:See Safe Harbor Statement at the beginning of today’s presentation. 18 Delivering Value PHI - Well Positioned to Deliver Value Note:See Safe Harbor Statement at the beginning of today’s presentation. •Stable Earnings Base - Derived primarily from regulated utility business •Long-term Earnings Growth - Driven by T&D utility infrastructure investments and constructive regulatory outcomes –Power Delivery - 10% CAGR of Rate Base (2010 - 2015) •Secure Dividend - Attractive dividend yield •Solid Investment Grade Credit Ratings - Improved credit metrics and stable outlook •Experienced Team - Delivering on commitments 19 Appendix 20 Financial Performance - Drivers 21 Distribution is 76% and Transmission is 24% of our 2010 preliminary rate base *Preliminary numbers Note:See Safe Harbor Statement at the beginning of today’s presentation. Rate Base Summary (1)Reflects the remaining anticipated reimbursement pursuant to awards from the U.S. DOE under the ARRA. (2)Installation of AMI in Delmarva-Maryland and New Jersey is contingent on regulatory approval. (3)Assumes MAPP in-service date of 2015. Note:See Safe Harbor Statement at the beginning of today’s presentation. Construction Expenditure Forecast 22 23 MAPP - Construction Expenditures Note:Construction expenditures for in-service dates post-2015 not adjusted for inflation or changes in material prices. Note:See Safe Harbor Statement at the beginning of today’s presentation. 24 Rate Year (June 1 - May 31) Estimate*Projected Transmission Earnings* Millions of dollars, after-tax 2011-12 2012-13 2013-14 2014-15 2015-16 Earnings - 11.3% ROE Earnings - 12.8% ROE Total Earnings * The 2011-12 rate year estimated earnings are based on an estimated 2010 year-end rate base and equity ratio.Projected earnings are based on a simplified computation:projected year-end rate base x 50% equity x authorized returns on equity.
